DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 14 December 2020, which papers have been made of record.
Claims 1-15, 29-31, and 40-48 are currently presented for examination, of which claims 14-15, 29-31, and 40-41 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-13, 43, and 47
Claims 1-5, 9-13, 43, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0165844 to Brockway et al. (hereinafter “Brockway”) in view of United States Patent 7,954,218 to Tomchick et al. (hereinafter “Tomchick”).
Regarding claim 1, Brockway discloses a method comprising transporting a lockbolt collar (276) through a collar arm (232; see paragraph [0080]) transferring the lockbolt collar (276) from the collar arm to fingers (1602) at a swage nose (collar swaging component; see paragraph [0083]); retracting the collar arm (232) from the fingers while the fingers grip the lockbolt collar (see paragraph [0080]); and swaging the lockbolt collar onto the lockbolt (see paragraph [0083]; collar 276 installed on fastener 209) after the lockbolt has been driven through the hole and the lockbolt collar.  Brockway does not explicitly disclose the steps of aligning an axis of the lockbolt collar with a hole and placing the collar flush against the part prior to swaging the lockbolt collar onto the lockbolt. Brockway teaches that the swaging device may be conventional, taking any desirable form (see paragraph [0083]). Such positioning and swaging steps are known in the art.
For example,  Tomchick discloses a method comprising: selecting a hole (111) located at a part (12, 14); transporting a lockbolt collar (106) through a collar arm (38); transferring the lockbolt collar (106) from the collar arm to fingers (104; see Fig. 3) at a swage nose (at 100); aligning an axis of the 
It would have been obvious to one having ordinary skill in the art to modify the method taught by Brockway to include a conventional collar locating structure and swaging mechanism, as taught by Tomchick. (See MPEP 2143(A)). The resulting method would predictably position collars at fasteners in a predictable manner for swaging, while ensuring that collars are located precisely for being swaged to lockbolts.  One having ordinary skill in the art would reasonably expect that using any conventional swaging apparatus, such as the swaging device taught by Tomchick, would produce a swaged collar-lockbolt system.
Thus, the combination of Brockway and Tomchick teaches the limitations of claim 1.
Regarding claim 2, the combination of Brockway and Tomchick teaches the limitations of claim 1, and further Tomchick teaches that aligning the axis of the lockbolt collar (106) and the center of the hole (111) comprises intersecting the axis and the center at 
Thus, the combination of Brockway and Tomchick teaches the limitations of claim 2.
Regarding claim 3, the combination of Brockway and Tomchick teaches the limitations of claim 1, and further Tomchick discloses driving the lockbolt (110) causes the axis of the lockbolt collar (106) to become collinear with the center of the hole and the lockbolt (see Fig. 9)
Regarding claim 4, the combination of Brockway and Tomchick teaches the limitations of claim 1, and further Tomchick discloses that swaging the lockbolt collar (106) causes the lockbolt collar to engage an engagement feature (see threading illustrated on Fig. 9) on a pin of the lockbolt (110). While Tomchick does not explicitly disclose that the bolt has threading in the text, however one having ordinary skill in the art would recognize that the figures disclose threading.
Regarding claim 5, the combination of Brockway and Tomchick teaches the limitations of claim 1, and further Tomchick teaches holding the lockbolt collar (106) for placement via the fingers (104; see Fig. 3).
Regarding claim 9, the combination of Brockway and Tomchick teaches the limitations of claim 1, and further Tomchick discloses holding the lockbolt collar (106) flush against the part by pressing a swage nose (at 100; see Fig. 8) against the lockbolt collar.
Regarding claim 10, the combination of Brockway and Tomchick teaches the limitations of claim 1, and further Tomchick discloses transporting the lockbolt collar (106) to a swage nose (at 100) that swages the lockbolt collar into place, wherein transporting the lockbolt collar comprises reorienting the lockbolt collar as the lockbolt collar proceeds through a retractable collar arm (see Fig. 6; feed path along collar track 54 will cause reorientation of collar, entire collar system can be retracted away from the surface at 12).
Regarding claim 11, the combination of Brockway and Tomchick teaches the limitations of claim 1, and further Tomchick teaches that aligning an axis of the lockbolt collar (106) to intersect the center of the hole (111) at a surface of the part (12; see Fig. 8). The combination does not explicitly disclose 
Thus, the combination of Brockway and Tomchick teaches the limitations of claim 11.
Regarding claim 12, the combination of Brockway and Tomchick teaches the limitations of claim 1, and further Tomchick discloses inserting the lockbolt (110) in one motion through the lockbolt collar (106) and the hole (111; inserting, see Col. 6, lines 42-44).
Regarding claim 13, the combination of Brockway and Tomchick teaches the limitations of claim 1, and further Tomchick teaches that the first end of the hole is located at an inner side of the part (12; see Fig. 8) and the second end of the hole is located at an outer side of the part (left side, see Fig. 8). The combination does not explicitly disclose that the inner side is an Inner Mold Line of a part or the outer side is the Outer Mold Line of the part, however, a review of the Specification as filed does not limit or imply a particular structure of the part. It would have been within the level of ordinary skill in the art to align the collar with the hole from the inner side of a part, without modification of the principles of operation of the method taught by the combination. (See MPEP 2143(A)).
Thus, the combination of Brockway and Tomchick teaches the limitations of claim 13.
Regarding claim 43, the combination of Brockway and Tomchick teaches the limitations of claim 1, and further Tomchick discloses that the part is a component of an aircraft (see Col. 3, lines 47-49).
Regarding claim 47, the combination of Brockway and Tomchick teaches the limitations of claim 1, and further Tomchick discloses that holding the lockbolt collar (106) for placement via the fingers (104; see Fig. 7).

Claims 6-7
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brockway and Tomchick as applied to claim 5 above, and further in view of United States Patent 3,464,472 to Reynolds (hereinafter “Reynolds”).
Regarding claim 6, the combination of Brockway and Tomchick teaches the limitations of claim 5, however the combination does not explicitly disclose the step of resting a flange of the lockbolt collar on the fingers. Tomchick teaches that the collars of multiple different sizes may be delivered using the feed system taught by Tomchick (see Col. 6, lines 28-31). Lockbolt collars having flanges are known in the art.
Reynolds teaches a tool (17) for holding a lockbolt collar (6) between a nose (22) of the tool and a workpiece (1, 2). The tool (17) includes opposed fingers (21, 21; see Fig. 1) which grip the lockbolt collar (compare Figs. 1, 2, 6, 7) with clamping force (Col. 3, lines 37-46).  Further, Reynolds teaches a conventional collar configuration. The collar includes flange portions (portions surrounding finger projections 24; see Fig. 2) which rests on the fingers (21, 21) during swaging.
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Brockway and Tomchick to use a conventional and well-known tool, such as the tool taught by Reynolds, which includes secures collars in a desired location using engagement of fingers on collar flanges. (See MPEP 2143(A)). One having ordinary skill in the art would reasonably expect that the use of a conventional collar gripping technique would facilitate securing the collar of the combination, and with a predictable and reasonable expectation of success, without otherwise modifying the principles of operation of Brockway or Tomchick.
Thus, the combination of Brockway, Tomchick, and Reynolds teaches the limitations of claim 6.
Regarding claim 7, the combination of Brockway and Tomchick teaches the limitations of claim 5, however the combination does not explicitly disclose the step of overlapping fingers with a flange of the lockbolt collar. Tomchick teaches that the collars of multiple different sizes may be delivered using the feed system taught by Tomchick (see Col. 6, lines 28-31). Lockbolt collars having flanges are known in the art.
Reynolds teaches a tool (17) for holding a lockbolt collar (6) between a nose (22) of the tool and a workpiece (1, 2). The tool (17) includes opposed fingers (21, 21; see Fig. 1) which grip the lockbolt collar (compare Figs. 1, 2, 6, 7) with clamping force (Col. 3, lines 37-46).  Further, Reynolds teaches a conventional collar configuration. The collar includes flange portions (portions surrounding finger projections 24; see Fig. 2) which rests on the fingers (21, 21) during swaging. Further Reynolds teaches overlapping the fingers (21, 21) with a flange (portions surrounding finger projections 24; see Fig. 2) at the lockbolt collar to seat the lockbolt collar at the fingers
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Brockway and Tomchick to use a conventional and well-known tool, such as the tool taught by Reynolds, which includes secures collars in a desired location using engagement of overlapping fingers on collar flanges. (See MPEP 2143(A)). One having ordinary skill in the art would reasonably expect that the use of a conventional collar gripping technique would facilitate securing the collar of the combination, and with a predictable and reasonable expectation of success, without otherwise modifying the principles of operation of Brockway or Tomchick.
Thus, the combination of Brockway, Tomchick, and Reynolds teaches the limitations of claim 7.
Claims 8, 44, and 48
Claims 8, 44, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Tomchick as applied to claim 5 above, and further in view of United States Patent Application Publication 2017/0056958 to Erickson (hereinafter “Erickson”).
Regarding claim 8, the combination of Brockway and Tomchick teaches the limitations of claim 5, however the combination does not explicitly disclose driving a swage nose against inclined ramps in the fingers.  Tomchick teaches that known collar gripper systems are conventional, but may be expensive (see Col. 1, lines 62-63). However, fingers for securing a lockbolt collar are known in the art, as taught by Erickson.
Erickson teaches a collar delivery system (see title; 100) for delivering collars (130) to a nose (at 112). Erickson teaches that a collar (130) may be held in place at the nose (112) by opposed fingers (122, 124) prior to swaging (see Fig. 1). Further, Erickson teaches driving a swage nose (112; contact portions 600) against inclined ramps (610; see Fig. 7) in the fingers (122, 124) to drive the fingers apart and release the lockbolt collar (see paragraph [0026]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Brockway and Tomchick to use a conventional and well-known tool, such as the tool taught by Erickson, which includes opposed fingers for gripping a lockbolt collar in place. (See MPEP 2143(A)). One having ordinary skill in the art would reasonably expect that the use of a conventional collar gripping technique would facilitate swaging the lockbolt collar to a lockbolt, and with a predictable and reasonable expectation of success, without otherwise modifying the principles of operation of Brockway and Tomchick. 
Thus, the combination of Brockway, Tomchick, and Erickson teaches the limitations of claim 8.
Regarding claim 44, the combination of Brockway, Tomchick, and Erickson teaches the limitations of claim 8, and further Erickson teaches that the fingers (122, 124) swing about hinges (hinge portions at 126; see Figs. 6 and 7) at the swage nose (112).
Regarding claim 48, the combination of Brockway and Tomchick teaches the limitations of claim 1, however the combination does not explicitly disclose holding that a motion of the swage nose against the fingers causes the fingers to swing about hinges away from the lockbolt collar. Brockway teaches 
Erickson teaches a collar delivery system (see title; 100) for delivering collars (130) to a nose (at 112). Erickson teaches that a collar (130) may be held in place at the nose (112) by opposed fingers (122, 124) prior to swaging (see Fig. 1). Erickson teaches that the fingers (122, 124) swing about hinges (at 126) at the swage nose (112) as a pintail (412) of the lockbolt is engaged by a swage nose (compare Figs. 6 and 7). Erickson teaches that the swage nose (112) interacts with inclined ramps (610) of the fingers (124, 122) such that the fingers swing at hinges (at 126) away from the lockbolt collar (paragraph [0026]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Brockway and Tomchick to use a conventional and well-known tool, such as the tool taught by Erickson, which includes opposed fingers which swing for gripping a lockbolt collar in place. (See MPEP 2143(A)). One having ordinary skill in the art would reasonably expect that the use of a conventional collar gripping technique would facilitate swaging the lockbolt collar to a lockbolt, and with a predictable and reasonable expectation of success, without otherwise modifying the principles of operation of Brockway or Tomchick. Further, one having ordinary skill in the art would reasonably expect that the position of the flange of the collar taught by Tomchick would be distal from the fingers depending on the construction of the collar, as the fingers taught by Erickson do not rely on the presence of a flange to secure the collar.
Thus, the combination of Brockway, Tomchick, and Erickson teaches the limitations of claim 48.
Claim 42
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brockway and Tomchick as applied to claim 1 above, and further in view of United States Patent Application Publication 2016/0215808 to Brewer et al. (hereinafter “Brewer”).
Regarding claim 42, the combination of Brockway and Tomchick teaches the limitations of claim 1, however the combination is silent regarding gripping a pintail of the lockbolt. However, it is known in the art of swage fasteners to grip a pintail.
For example, Brewer teaches such gripping. Brewer teaches fastening a lockbolt collar and a lockbolt to a part, using a swage tool (100). Swaging the lockbolt collar (10; see paragraph [0091]) onto a lockbolt (2) includes holding the lockbolt collar (10) flush against the part (130, 140; see Fig. 7) by pressing a swage nose (108) against the lockbolt collar (10; see Fig. 13), the swaging including gripping a pintail (6) of the lockbolt (see Fig. 13). One having ordinary skill in the art would at least recognize that the swage nose advantageously ensures that the lockbolt collar remains in a desired orientation.
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Brockway and Tomchick to include providing a swage nose to secure the lockbolt collar in place against the part, as taught by Brewer. (See MPEP 2143(C)). The resulting method would advantageously ensure that the lockbolt collar remains in a desired orientation relative to the part due to interference with the swage nose, while the lockbolt is positioned.
Thus, the combination of Brockway, Tomchick, and Brewer teaches the limitations of claim 42.
Claims 45-46
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brockway and Tomchick as applied to claim 1 above, and further in view of United States Patent 6,058,598 to Dixon et al. (hereinafter “Dixon”).
Regarding claim 45, the combination of Brockway and Tomchick teaches the limitations of claim 1, however Tomchick does not explicitly disclose that the aligning is performed based on sensor data. 
Dixon teaches a method for applying a lockbolt and a lockbolt collar (Col. 4, lines 15-18) to a part. Dixon teaches an assembly tool (ACFD) comprising at least one sensor (Col. 4, lines 40-45) which ensure that the tool is aligned and that each fastener component is in the proper position before the next operation is commenced. Though Dixon does not use the term “data” one having ordinary skill in the art would recognize that the emitter and receiver interact such that the sensor being considered “detected” represents sensor data (see Col. 4, lines 48-56).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Tomchick to include using sensor data when aligning fasteners, as taught by Dixon. (See MPEP 2143(C)). The resulting method would advantageously ensure that each fastener component is in the proper location before performing the swaging.
Thus, the combination of Brockway, Tomchick and Dixon teaches the limitations of claim 45.
Regarding claim 46, the combination of Brockway, Tomchick, and Dixon teaches the limitations of claim 45, and further Dixon teaches that the sensor data is generated by a sensor system selected from a group consisting of: a camera system, a vision system, and a laser range finder (photoelectric optical sensors are understood to be a camera or vision system; see Col. 4, lines 45-48).
Response to Arguments
Claim Rejections - 35 USC § 102
Applicant’s arguments, see Response, filed 14 December 2020, with respect to the rejection(s) of claims 1, 3-4, 9-10, 12, and 43 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brockway and Tomchick.
Claims 1, 3-4, 9-10, 12, and 43 were previously rejected as anticipated by Tomchick.
Claim 1 has been amended to require transporting a lockbolt collar through a collar arm and retracting the collar arm from fingers while the fingers grip the lockbolt collar. Applicant asserts that Tomchick fails to teach the claimed retracting.
The examiner agrees.  A new rejection is presented in view of Brockway, which teaches that the collar delivery system may be retracted while the collar is gripped.
Claim Rejections - 35 USC § 103
Applicant’s arguments, see Response, filed 14 December 2020, with respect to the rejection(s) of claim(s) 2, 5, 7-8, 11, 13, 44-48 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brockway and Tomchick.
Claims 2, 11, and 13 were previously rejected over Tomchick.
Claims 5-7 were previously rejected over the combination of Tomchick and Reynolds.
Claims 5, 8, 44, and 47-48 were previously rejected over the combination of Tomchick and Erickson.
Claim 42 was previously rejected over the combination of Tomchick and Brewer.
Claims 45-46 were previously rejected over the combination of Tomchick and Dixon.

Request for Rejoinder
Applicant has requested reconsideration of the restriction requirement and rejoinder.  Rejoinder is not ripe until there is allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        01/15/2021